
	
		II
		110th CONGRESS
		1st Session
		S. 337
		IN THE SENATE OF THE UNITED STATES
		
			January 18, 2007
			Mr. Sununu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the FCC to issue a final order regarding white
		  spaces, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the White Spaces Act of
			 2007.
		2.Eligible
			 television spectrum made available for wireless use
			(a)In
			 generalNot later than the earlier of 90 days after the date of
			 enactment of this Act or October 1, 2007, the Federal Communications Commission
			 (in this Act referred to as the Commission) shall complete its
			 proceeding and issue a final order in the Matter of Unlicensed Operation in the
			 TV Broadcast Bands, ET Docket No. 04–186.
			(b)Commission to
			 facilitate useIn completing the requirement described in
			 subsection (a), the Commission shall—
				(1)permit use of
			 eligible frequencies—
					(A)at the earliest
			 technically feasible date, but not later than February 18, 2009; and
					(B)in compliance
			 with the—
						(i)conditions
			 described in paragraphs (2) through (5); and
						(ii)requirements of
			 subsection (c);
						(2)establish
			 technical requirements for devices operating in such eligible frequencies to
			 protect incumbent primary licensees of such frequencies from harmful
			 interference from such devices;
				(3)require devices
			 operating in such eligible frequencies to comply with existing Commission
			 certification processes for new devices, including the initial acceptance of
			 applications for certification of unlicensed devices not later than December 1,
			 2007, with a maximum of 90 days for the Commission to review and dispense of
			 each properly submitted and completed application;
				(4)conduct and
			 complete field testing in a limited number of markets (such markets to be
			 chosen at the discretion of the Commission)—
					(A)prior to the
			 initiation of the certification process; and
					(B)for the purpose
			 of evaluating the potential for actual harmful interference to incumbent
			 primary licensees of such frequencies; and
					(5)permit the
			 operation of both fixed and personal/portable devices at the earliest
			 technically feasible date, but not later than February 18, 2009.
				(c)Commission
			 authority
				(1)Authorized use
			 of specified frequenciesIn each local market, the Commission may
			 authorize the use of eligible frequencies on a licensed or unlicensed basis, or
			 a combination of both.
				(2)Licensed use of
			 eligible frequenciesTo the extent the Commission authorizes the
			 use of eligible frequencies in a local market on a licensed basis under
			 paragraph (1), the Commission—
					(A)shall grant such
			 licenses through a system of competitive bidding that meets the requirements of
			 section 309(j) of the Communications Act of 1934 (47 U.S.C. 309(j));
					(B)shall not also
			 authorize the unlicensed use of such frequencies in such market; and
					(C)shall establish
			 licensing areas that may be local, regional, or national in scope.
					(d)Marketing
			 permittedThe Commission shall not prohibit the marketing of any
			 device in compliance with the requirements of subsection (b).
			(e)DefinitionsIn
			 this Act, the following definitions shall apply:
				(1)Eligible
			 frequenciesThe term eligible frequencies means
			 frequencies between 54 MHz and 698 MHz.
				(2)Unlicensed
			 deviceThe term unlicensed device means both
			 fixed/access and personal/portable devices, as such terms are defined in
			 paragraph 19 of the Federal Communications Commission's Notice of Proposed
			 Rulemaking in the Matter of Unlicensed Operation in the TV Broadcast Bands, ET
			 Docket No. 04–186, adopted May 13, 2004.
				
